Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed with RCE on 04/27/2022:
Claims 1, 3-10, 12-14, 16, 20-22 and 28-29 (for a total of 18) have been examined.
Claims 2, 11, 15, 17-19 and 23-27 have been canceled by Applicant.
Claims 1 and 20-22 have been amended by Applicant.
Claims 1, 3-10, 12-14, 16, 20-22 and 28-29 (for a total of 18) have been allowed.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: in the Applicant’s Remarks filed 04/27/2022, on page 8, in second paragraph from the bottom, the first sentence has been amended as following: “As shown in the present application in Figs. 3a-3c, and briefly described in paragraph [0008], the I/O expander  28b communicates with the telematics device through interface 62 and communicates with the vehicle CAN bus through interface 60.” 

Response to Amendment
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Boye (US 20200167579A1) taken either individually or in combination with other prior art of Lightner (US 6732031B1), Weimerskirch (US 20180293401A1), Lopez-Honojosa (US 20180365400A1), Kamhi (US 20170343375A1) and Lee (KR 101768449B1, with publication date August 16, 2017), who describe a shared vehicle that authenticates a holder of a driver's license prior to the holder accessing and operating the shared vehicle; previously captured biometric data of at least one biometric feature of the holder of the driving license obtained from the driver's license; newly captured biometric data of a corresponding biometric feature of the holder detected when the holder wants to operate the shared vehicle; the previously captured biometric data and the newly captured biometric data compared to verify the holder is authorized to operate the shared vehicle; when the biometric data match, the shared vehicle released for use by the holder; biometric data of the driver of the shared vehicle captured at select times while the shared vehicle is operated to confirm the driver is the holder of the driver's license.
In performing additional search in response to amended claims, the examiner was able to find the closest prior art of record, which is Lightner (US 6636790B1) taken either individually or in combination with other prior art of KOBAYASHI (IS 20180141566A1) and Chen (US 10249181B2),  who describe a method and apparatus for remotely characterizing a vehicle's performance described; the method that features the steps of: i) generating data representative of the vehicle's performance with at least one microcontroller disposed within the vehicle; ii) transferring the data through an OBD, OBD-II or equivalent electrical connector to a data collector/router that includes a microprocessor and an electrically connected wireless transmitter; iii) transmitting a data packet representing the data with the wireless transmitter over an airlink to a wireless communications system and then to a host computer; and iv) analyzing the data packet with the host computer to characterize the vehicle's performance.
In regards to claims 1, 3-10, 12-14, 16, 20-22 and 28-29, Boye (US 20200167579A1) and Lightner (US 6636790B1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): communicate a signal indicative of said at least one unique personal attribute from said vehicle share I/O expander to said telematic device via said at least one internal interface, wherein said telematic device is configured to wirelessly communicate with said vehicle share platform and transmit said at least one unique personal attribute from said vehicle share I/O expander to said vehicle share platform and to receive a validation from said vehicle share platform based upon a comparison of said at least one unique personal attribute with reservation data that is performed at said vehicle share platform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662